Designated for publication on July 14, 2003

                              Designated for Electronic Publication Only

             UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 03-383

SUSAN FRASIER,                                                   APPELLANT ,

        v.

ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                   APPELLEE.


                         Before FARLEY, IVERS, and STEINBERG, Judges.

                                               ORDER

           On June 4, 2003, the Court dismissed this appeal for lack of jurisdiction. On June 25,
2003, the pro se appellant filed a pleading styled as "Appellant's Motion for Reconsideration with
a Full Court." The Court will construe the pleading as a motion for a panel decision.

             Upon consideration of the foregoing, the parties' prior pleadings, and the record on appeal,
it is

             ORDERED that the appellant's motion for a panel decision is denied.

DATED: Jul 10 2003                                               PER CURIAM.

             STEINBERG, Judge, concurring: I agree that the appellant has not submitted a basis for
a panel decision in this case. However, I would return to the appellant her 49-page motion because
it is not contemplated by the Court's rules. See U.S. VET . APP . R. 35(f) (providing that "a motion
. . . under this rule may not exceed 15 pages"); see also U.S. VET . APP . R. 35(b), (c) (providing for
motions for a panel decision and full-Court decision, respectively).